         Case 1:18-cv-10874-DPW Document 53 Filed 12/11/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 PROTECT DEMOCRACY PROJECT, INC.,
 BRENNAN CENTER FOR JUSTICE AT
 NEW YORK UNIVERSITY SCHOOL OF
 LAW, MICHAEL F. CROWLEY, AND
 BENJAMIN WITTES,

                        Plaintiffs,

        v.                                           Case No. 1:18-cv-10874-DPW

 U.S. DEPARTMENT OF JUSTICE, U.S.
 DEPARTMENT OF HOMELAND
 SECURITY, WILLIAM PELHAM BARR in
 His Official Capacity as Attorney General of
 the United States, and CHAD WOLF in His
 Official Capacity as Acting Secretary of the
 Department of Homeland Security,

                        Defendants.


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND TIME IN
                 WHICH TO FILE SUPPLEMENTAL BRIEF

       Plaintiffs respectfully oppose the government’s motion to extend their time for filing the

supplemental briefing ordered by the Court on December 4, 2019 (Dkt. 48). (See Dkt. 51.)

       The government waited until 5:37 p.m. EST today—23 minutes before the filing

deadline, see Local Rule 5.4(d)—to advise Plaintiffs that it intended to seek a two-day extension

of the deadline and to seek Plaintiffs’ assent to the same. (See Declaration of Shane A. Hunt in

Support of Opposition to Defendants’ Motion to Extend Time in Which to File Supplemental

Brief ¶ 3 (“Hunt Decl.”).) Counsel for Plaintiffs attempted to reach counsel for the government

by telephone to clarify whether the motion proposed to extend the time for both parties’ filings,

but was directed to voicemail. (See id. ¶ 4.) Before counsel for Plaintiffs could respond by

email, at 5:47 p.m. EST counsel for the government unilaterally filed a motion seeking an

                                                1
          Case 1:18-cv-10874-DPW Document 53 Filed 12/11/19 Page 2 of 3




extension of the government’s deadline only. (See Dkt. 51; Hunt Decl. ¶ 5.)1 The motion states

that the government “was not able to confer [with Plaintiff’s counsel” prior to the filing of this

motion “due to computer issues,” but fails to explain why the government waited until the last

minute to seek the extension. (Dkt. 51.) Plaintiffs duly filed their supplemental brief on time.

(See Dkt. 52.)

        Plaintiffs and the undersigned counsel believe in consenting to reasonable extension

requests whenever possible, and Plaintiffs have previously agreed to the government’s requests

for reasonable extensions of time in this case. (See Dkts. 12, 44.) In this instance, however, the

government inexplicably delayed seeking Plaintiffs’ assent until the last minute, well after the

government became aware it would be unable to meet the Court’s deadline. The government

offers no reason for its failure to seek relief or approach Plaintiffs earlier, and whatever that

reason may be, the government’s tardiness precluded Plaintiffs from seeking a mutual extension

and has now frustrated the Court’s intention that the parties exchange simultaneous briefing.

(See Oral Argument Tr. 43:7-10 (“MS POSWISTILLO: Your Honor, would you like a response

from the government? THE COURT: Not a response. A simultaneous offering about it.”).)

Plaintiffs therefore respectfully request that the Court either deny the government’s motion or

afford Plaintiffs, like the government, an opportunity to file a responsive brief.




1The government’s motion variously seeks an additional two days (to December 13, 2019) and an additional eight
days (to December 19, 2019). Plaintiffs assume the later date is requested in error.

                                                       2
         Case 1:18-cv-10874-DPW Document 53 Filed 12/11/19 Page 3 of 3




Dated: December 11, 2019


                                                        /s/ Meaghan VerGow
 Benjamin L. Berwick                                    Meaghan VerGow
 (D. Mass. Bar. No. 679207)                             O’MELVENY & MYERS LLP
 PROTECT DEMOCRACY PROJECT, INC.                        Pro Hac Vice
 15 Main St.                                            1625 Eye Street, N.W.
 Suite 312                                              Washington, DC 20006
 Watertown, Massachusetts 02472                         Telephone: (202) 383-5300
 Telephone: (202) 579-4582                              Facsimile: (202) 383-5414
 Facsimile: (929) 777-8428                              mvergow@omm.com
 ben.berwick@protectdemocracy.org
                                                        Shane A. Hunt
 Justin Florence                                        O’MELVENY & MYERS LLP
 (D. Mass. Bar. No. 667129)                             Pro Hac Vice
 Jamila G. Benkato                                      Time Square Tower
 Pro Hac Vice                                           7 Times Square
 PROTECT DEMOCRACY PROJECT, INC.                        Telephone: (212) 326-2000
 2020 Pennsylvania Avenue, NW, Ste 163                  Facsimile: (212) 326-2061
 Washington, DC 20006                                   shunt@omm.com
 Telephone: (202) 599-0466
 Facsimile: (929) 777-8428
 justin.florence@protectdemocracy.org
 jamila.benkato@protectdemocracy.org

                                     CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to any non-registered participants by first-class mail, postage prepaid,
on December 11, 2019.

                                                             /s/ Meaghan VerGow
                                                             Meaghan VerGow




                                                 3
